
	

115 S2886 IS: Block All New Oil Exports Act
U.S. Senate
2018-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 2886
		IN THE SENATE OF THE UNITED STATES
		
			May 21, 2018
			Mr. Markey introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban Affairs
		
		A BILL
		To amend the Energy Policy and Conservation Act to reinstate the ban on the export of crude oil and
			 natural gas produced in the United States, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Block All New Oil Exports Act or the BAN Oil Exports Act.
		2.Domestic use of energy supplies and related materials and equipment
 (a)In generalThe Energy Policy and Conservation Act (42 U.S.C. 6201 et seq.) is amended by inserting after section 101 the following:
				
					103.Domestic use of energy supplies and related materials and equipment
 (a)Export restrictionsThe President, by rule, under such terms and conditions as the President determines to be appropriate and necessary to carry out the purposes of this Act, may restrict exports of—
 (1)coal, petroleum products, natural gas, or petrochemical feedstocks; and (2)supplies of materials or equipment that the President determines to be necessary—
 (A)to maintain or further exploration, production, refining, or transportation of energy supplies; or
 (B)for the construction or maintenance of energy facilities within the United States.
								(b)Prohibition of export of crude oil and natural gas
 (1)RuleSubject to paragraph (2), the President shall exercise the authority provided under subsection (a) to promulgate a rule prohibiting the export of crude oil and natural gas produced in the United States.
							(2)Exemptions
 (A)In generalIn accordance with subparagraph (A), the President may exempt from a prohibition on the export of crude oil and natural gas under paragraph (1) any crude oil or natural gas exports that the President determines to be consistent with—
 (i)the national interest; and
 (ii)the purposes of this Act. (B)RequirementsAn exemption from a rule prohibiting crude oil or natural gas exports under paragraph (1)—
 (i)shall be— (I)included in the rule; or
 (II)provided for in an amendment to the rule; and (ii)may be based on—
 (I)the purpose for export;
 (II)the class of seller or purchaser; (III)the country of destination; or
 (IV)any other reasonable classification or basis that the President determines to be—
 (aa)appropriate; and (bb)consistent with—
 (AA)the national interest; and (BB)the purposes of this Act.
												(c)Imposition of restrictions
 (1)In generalIn order to implement any rule promulgated under subsection (a), the President may direct the Secretary of Commerce to impose such restrictions as are specified in the rule on exports of—
 (A)coal, petroleum products, natural gas, or petrochemical feedstocks; and (B)supplies of materials and equipment described in paragraph (2) of that subsection.
 (2)ProceduresThe Secretary shall impose restrictions under paragraph (1) pursuant to procedures established under the Export Administration Act of 1979 (50 U.S.C. 4601 et seq.) (as continued in effect pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.)).
 (3)Effect of policy declarationThe Secretary shall impose restrictions under paragraph (1) without regard to the declaration under section 3(2)(C) of the Export Administration Act of 1979 (50 U.S.C. 4062(2)(C)) (as continued in effect pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.)) that export controls be imposed only to the extent necessary to reduce the serious inflationary impact of foreign demand.
 (d)Restrictions and national interestAny finding by the President pursuant to subsection (a) or (b) and any action taken by the Secretary of Commerce pursuant to those subsections shall take into account the national interest as related to the need to leave uninterrupted or unimpaired—
 (1)exchanges in similar quantity for convenience or increased efficiency of transportation with persons or the government of a foreign state;
 (2)temporary exports for convenience or increased efficiency of transportation across parts of an adjacent foreign state before reentering the United States; and
 (3)the historical trading relations of the United States with Canada and Mexico. (e)Waiver of notice and comment period (1)In generalSubject to paragraph (2), subchapter II of chapter 5 of title 5, United States Code, shall apply with respect to the promulgation of any rule pursuant to this section.
							(2)Waiver
 (A)In generalThe President may waive with respect to the promulgation of any rule pursuant to this section the notice and comment provisions of subchapter II of chapter 5 of title 5, United States Code, only if the President determines that compliance with the requirements may seriously impair the ability of the President to impose effective and timely prohibitions on exports.
 (B)Opportunity for commentIf the notice and comment provisions of subchapter II of chapter 5 of title 5, United States Code, are waived under subparagraph (A) with respect to a rule promulgated under this section, the President shall provide interested persons an opportunity to comment on the rule as soon as practicable after the date on which the rule is promulgated.
 (3)Enforcement and penalty provisionsIf the President determines to request the Secretary of Commerce to impose specified restrictions pursuant to subsection (c), the enforcement and penalty provisions of the Export Administration Act of 1979 (50 U.S.C. 4601 et seq.) (as continued in effect pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.)) shall apply to any violation of the restrictions..
			(b)Clerical and conforming amendments
 (1)Clerical amendmentThe table of contents for the Energy Policy and Conservation Act (42 U.S.C. prec. 6201) is amended by inserting before the item relating to section 104 the following:
					103. Domestic use of energy supplies and related materials and equipment. .
 (2)Conforming amendmentSection 101 of division O of the Consolidated Appropriations Act, 2016 (42 U.S.C. 6212a), is amended by striking subsections (b) through (d).
				
